(ose 4:20:07 00571.GKE Jpg Document 2-1 Fed in USDC ag " sf AT Wu

03416055

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA
RICHARD B. WILLIAMSON, §
§
Plaintiff, § DISTRICT COURT
§
VS.
; SEP +6 2016
DONALD E. POWELL, STEPHEN D. § Case No.
WILLIAMSON, BARBARA K. § SALLY HOWE SMITH, COURT CLERK
BUCHOLTZ, ROBERT G. SACHSE, § STATE OF OKLA TULSA GOON
LARRY J. BUMP, JACK E. SHORT, §
CHARLES T. MILLER, RONALD S. §
COHEN, SREBECCA NIGHTINGALE
Defendants. CJj- 9 0 1 6. 0 3 1 9 6
ORIGINAL PETITION

COMES NOW Richard B. Williamson (“R. Williamson” or “Plaintiff’), and for his causes
of action against the above-named Defendants, states as follows:
INTRODUCTION
1. This case involves a conspiracy between the above-named Defendants, which
include Plaintiffs brother (“Stephen D. Williamson”) and sister (“Barbara K. Bucholtz’”), and their
breaches, in bad faith, of the fiduciary duty and duty of loyalty each owed to Plaintiff in connection

with their: (a) theft of Plaintiffs majority and controlling stockholder interest in T.D. Williamson,

nd

Inc. (“TDW”), (b) interference with Plaintiffs stockholder right to vote his shares in TDW-@nd to

v2)
amend the bylaws of TDW, (c) enrichment of themselves at Plaintiff's direct expense, an (d)

cn

entrenchment of themselves in the control of TDW.!
co

Aad

 

1 Plaintiff asserts that his claims based upon the facts and conduct presented herein are direct, not derivative, but in
the alternative, and without waiver of his position that the claims are direct, he also pleads them alternatively as
derivative claims.

22214566.1 -l-
Case POLL“ Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 2 of 10

THE PARTIES

2. Plaintiff is an individual who resides in Tulsa County, Oklahoma. Plaintiff owns a
majority of the voting common stock (the “Voting Common Stock”) of TDW and is a director of
TDW.

3, Defendant Donald E. Powell (“Powell”) is an individual residing in Amarillo,
Texas, Powell is a director of TDW and represents himself as the lead independent director of
TDW.

4. Defendant Stephen D. Williamson (“S. Williamson” or “Plaintiff's brother”) is an
individual residing in Oakville, Ontario, Canada. §. Williamson is Plaintiff’s brother, a
stockholder in TDW, and a director of TDW.

5. Defendant Barbara K. Bucholtz (“Bucholtz” or “Plaintiff's sister”) is an individual
residing in Tulsa County, Oklahoma. Bucholtz is Plaintiff's sister, a stockholder in TDW, and a
director of TDW.

6. Defendant Robert G. Sachse (“Sachse”) is an individual residing in Tulsa County,
Oklahoma. Sachse is a director of TDW.

7. Defendant Larry J. Bump (“Bump”) is an individual residing in Tulsa County,
Oklahoma. Bump is a director of TDW.

8. Defendant Jack E. Short (“Short”) is an individual residing in Tulsa County,
Oklahoma. Short is a director of TDW.

9. Defendant Charles T. Miller (“Miller”) is an individual residing in the state of

Indiana. Miller is a director of TDW.

22214566.1 -2-
Case 4:20-cv-00571-GKF-JFEJ Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 3 of 10

10. Defendant Ronald S. Cohen (“Cohen”) is an individual residing in the state of
Indiana. Cohen is a director of TDW.

11. Powell, Bump, Sachse, Short, Miller and Cohen are collectively referred to herein
as the “independent directors.”

JURISDICTION AND VENUE

12. | Among other things, this is an action to enforce rights for causes of action which
accrued or occurred or arose, in whole or in part, in Tulsa County, Oklahoma and for damages for
torts which occurred, in whole or in part, in Tulsa County, Oklahoma. Defendants Bucholtz,
Sachse, Bump and Short reside in Tulsa County and are properly subject to service of process in
Tulsa County, Oklahoma. As directors of TDW, Defendants S. Williamson, Powell, Miller and
Cohen are doing business in Tulsa, Oklahoma and are properly subject to service of process in
Tulsa, Oklahoma pursuant to the Oklahoma long-arm statute. By virtue of the foregoing, this
Court has jurisdiction over the subject matter and the parties to this action and pursuant to 12 Okla.
Stat. §§ 133, 134 and 139, venue is proper in this Court.

FACTUAL BACKGROUND

13. TDW isa family owned corporation organized and existing under the laws of the
State of Oklahoma and a global pipeline service company formed in 1933 by Plaintiff's
grandfather. For many years prior to the conduct of Defendants as described herein, Plaintiff
owned in excess of 50% of the Voting Common Stock of TDW and, thus, was the majority and
controlling stockholder of TDW.

14. At Plaintiff's proper request under his stockholder rights with respect to TDW, a
special meeting of the stockholders of TDW was scheduled for September 2, 2016 at 9:00 am for

the purpose of voting on amendments to TDW’s bylaws that were being proposed by Plaintiff.

22214566.1 -3-
Case POLL “D Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 4 of 10

Plaintiff's proposed bylaw amendments were not coercive to his brother or sister, and they posed
no threat to TDW.

15. | None of the Defendants ever told Plaintiff that his proposed bylaw amendments
would prejudice TDW in any way. Defendants knew, however, that the proposed amendments
would be approved by Plaintiff as a result of his controlling stockholder interest in TDW.

16. | Defendants then changed the agenda for a previously scheduled special meeting of
the directors of TDW for August 31, 2016, 2 days before the already scheduled stockholder
meeting, for the stated purpose of discussing Plaintiff's proposed bylaw amendments. Their stated
purpose was a lie and a pretense for a much different agenda. Defendants’ action in changing the
agenda at the previously scheduled special directors meeting was the first step in Defendants’
interference with the exercise of Plaintiff's stockholder rights and the theft of his controlling
stockholder interest in TDW.

17. The August 31, 2016 special meeting of the directors of TDW took place as
scheduled, but there was no discussion of Plaintiff’s proposed bylaw amendments. Instead, at the
August 31 meeting, Defendant Powell made a motion, seconded by Defendant Short, to issue 20
shares (the “new shares”) of TDW’s Voting Common Stock to Plaintiff's brother for the then
current common share value (the “new stock motion’); with the sale to be deemed completed that
very day, August 31, 2016. Prior to the August 31 meeting, none of the Defendants, not even
Plaintiff's brother or sister, informed Plaintiff that the new stock motion would be made. The
stealth and timing of the new stock motion is the epitome of bad faith by a fiduciary. Of course,
Plaintiff's brother did not decline the new shares. As a result of the issuance of the new shares,
Plaintiff would no longer hold a majority of TDW’s Voting Common Stock. Instead, Plaintiff's

brother and sister would together hold a majority of TDW’s Voting Common Stock. The new

22214566.1 -4-
Case PALS Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 5 of 10

stock motion was the second step in Defendants’ interference with Plaintiff's stockholder rights
and the theft of his controlling stockholder interest in TDW.

18. No explanation or justification was given by Defendant Powell for the new stock
motion, and there was no discussion at the meeting by and among any of the Defendants as to the
need for or propriety of such motion. None was needed because each of the Defendants, who
control 8 of the 10 director seats, already knew that (a) the new stock motion would be made, (b)
that the issuance of the new shares would create a change in the stockholder voting control of
TDW in favor of Plaintiff's brother and sister, and (c) the new stock motion was part of a larger
conspiracy to usurp stockholder action on Plaintiff's proposed bylaw amendments, all of which
was the scheme to which they had agreed prior to the meeting.

19. | The change in stockholder control would also entrench each of the independent
directors in their board positions for which they each receive annual compensation in excess of
$100,000.00.

20. At the August 31 special meeting of directors, no valuation was presented or
discussed in the context of the change in control that would result from the issuance of the new
shares to Plaintiffs brother. Plaintiff was not offered, nor has Plaintiff received, anything of value
for the change in control that was orchestrated by the Defendants under their scheme to take away
his majority stockholder interest in TDW. The board did not offer Plaintiff the same opportunity
to receive the windfall benefit as it bestowed on his brother, at virtually no cost. As a result of the
scheme and the new shares, the value of the combined stock of Plaintiff's brother and sister has
been vastly improved.

21. | When the new stock motion was made, Plaintiff requested and was granted a recess

so that he could confer with his advisors on the motion. No time limit was placed on the duration

22214566.1 -5-
Case PALE OLSS|D Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 6 of 10

of the recess, but when Plaintiff returned approximately 18 minutes later, the meeting, incredibly,
had been dismissed and Plaintiff was advised that the motion for issuance of the new shares had
passed with all of the Defendants voting in favor of the motion, except TDW’s chief executive
officer, president and director, Robert McGrew, who abstained. The Defendants could not even
wait 18 minutes for Plaintiff to confer with his advisors over their pre-planned scheme to deprive
him of his controlling stockholder interest in his family’s company. And they obviously did not
care to receive any information that could have informed their decision making.

22. Within an hour after the special director’s meeting on August 31, 2016 was
dismissed, a notice for a special meeting of the directors of TDW was issued by Plaintiff's brother
for the next day, September 1, 2016 at 11:00 am, for the stated purpose of voting on Defendants’
proposed amendments to TDW’s bylaws (“Defendants’ bylaw amendments”), which were
included with such notice. Plaintiff's receipt of Defendants’ proposed bylaw amendments was the
first time he had heard of or seen such amendments. The Defendants’ bylaw amendments, among
other things, attempted to change the quorum requirements for stockholder meetings of TDW so
that Plaintiff could not take action as a stockholder at the upcoming special stockholder meeting
scheduled for the next day. Defendants’ bylaw amendments were thus part of their scheme to
deprive Plaintiff of his position as the controlling stockholder of TDW. This special board meeting
took place as scheduled, and the Defendants approved their bylaw amendments. This was the final
step in Defendants’ interference with the exercise of Plaintiffs stockholder rights and the theft of
his controlling stockholder interest in TDW.

23. The next day, September 2, 2016 at 9:00 am, the special stockholder meeting to
consider and vote upon Plaintiff's proposed bylaw amendments (“Plaintiffs bylaw amendments’)

took place as scheduled. Plaintiff's brother and sister did not show up for the meeting. All but

22214566.1 -6-
Case PAL OTSNSQ Document 2-1 Filed in USDC ‘~e on 11/05/20 Page 7 of 10

one (the proposed amendment granting stockholders the right to act by a majority written consent)
of Plaintiff's bylaw amendments were approved at this meeting.
COUNT ONE
(Breach of Fiduciary Duty and Duty of Loyalty)

24. Plaintiff realleges and incorporates herein the allegations in the paragraphs set forth
above.

25. At all times relevant herein, each of the Defendants, as directors of TDW, had a
fiduciary duty and a duty of loyalty to Plaintiff.

26. Defendants’ duties to Plaintiff precluded them from inequitably interfering with
Plaintiff's exercise of his stockholder rights and from engaging in an unfair, interested-party
transaction with Plaintiff's brother. Such duties also precluded the independent directors from
selfishly entrenching themselves in the control of TDW.

27. By virtue of their actions and conduct, each of the Defendants has breached their
fiduciary duty and duty of loyalty to Plaintiff. Such breaches have been the proximate cause of
injury and actual damages to Plaintiff, for which Plaintiff is entitled to an award of compensatory
damages against Defendants, jointly and severally.

28. The acts and conduct of Defendants, jointly and severally, were taken in bad faith
and have been willful, wanton and malicious and in intentional disregard for the rights of Plaintiff,
and as a result, Defendants, jointly and severally, should be punished by an award of punitive

damages.

22214566.1 -7-
Case 4:20-cv-00571-GKF-JEJ Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 8 of 10

COUNT TWO
(Declaratory Judgment)
29. Plaintiff realleges and incorporates the allegations in the paragraphs set forth above.
30. An actual controversy of a justiciable nature exists between Plaintiff and
Defendants involving the validity of the new shares, Defendants’ bylaw amendments and
Plaintiff's bylaw amendments. Plaintiffs are entitled to a declaratory judgment against all
Defendants herein as follows:
(a) The new shares are null and void for all purposes ab initio,
(b) Defendants’ bylaw amendments are null and void for all purposes ab initio; and
(c) Plaintiff's bylaw amendments are valid and effective as September 2, 2016.
COUNT THREE | |
(Injunctive Relief)
31. Plaintiff realleges and incorporates the allegations in the paragraphs set forth above.
32. Plaintiff is entitled to preliminary and permanent injunctive relief against
Defendants and any party acting by, through or on their behalf, or for their benefit, enjoining,
prohibiting, and barring said Defendants or other persons or entities from taking any action that
depends or relies on the validity of the new shares or Defendants’ bylaw amendments.
33. Plaintiff is entitled to preliminary and permanent injunctive relief against
Defendants and any party acting by, through or on their behalf, or for their benefit, enjoining,
prohibiting, and barring said Defendants or other persons or entities from taking any action that

violates or is inconsistent with Plaintiff's bylaw amendments.

22214566.1 -8-
Case PODS Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 9 of 10

34, Plaintiff does not have an adequate remedy at law and will be irreparably damaged
if Defendants are allowed to take any action that depends or relies on the validity of the new shares
or Defendants’ bylaw amendments or that violates or is inconsistent with the Plaintiff's bylaw
amendments.

WHEREFORE, Plaintiff requests that the Court enter judgment in his favor, and against
all of the Defendants, jointly and severally, on all of their causes of action, as follows:

1, Judgment against all Defendants, jointly and severally, on Plaintiffs’ claims for
breach of fiduciary duty and their duty of loyalty for compensatory damages in excess of
$75,000.00 and an award of punitive damages in excess of $75,000.00, to be determined at trial,
plus prejudgment interest and postjudgment interest thereon as provided by law;

2. Judgment against all Defendants, jointly and severally, for declaratory judgment as
requested in Count Two, paragraph 30, subparagraphs (a) through (c) above;

3. Judgment imposing a permanent injunction barring and prohibiting the Defendants,
jointly and severally, and any party acting by, through or on their behalf, or for their benefit, from
taking any action that relies or depends on the validity of the new shares or Defendants’ bylaw
amendments;

4. Judgment against Defendants, jointly and severally, for the Plaintiff’s reasonable
costs incurred in this action, including a reasonable attorney’s fee, plus any and all such further

legal or equitable relief to which Plaintiffs may be entitled.

22214566.1 -9-
Case 4:20-cv-00571-GKF-JFJ. Document 2-1 Filed in USDC ND/OK on 11/05/20 Page 10 of 10

Respectfully submitted,

ATKINSON, HASKINS, NELLIS,
BRITTINGHAM, GLADD & FIASCO
A PROFESSIONAL CORPORATION

£
fo ly *
(-

Michael P. Atkinson, OBA #374
William A. Fiasco, OBA #12662
1500 ParkCentre, 525 South Main
Tulsa, Oklahoma 74103-4524
Telephone: (918) 582-8877
Facsimile: (918) 585-8096
ATTORNEYS FOR PLAINTIFF
RICHARD B. WILLIAMSON

 

Jury Trial Demanded
Attorney Lien Claimed

22214566.1 -10-
